Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Claims 1-11 and 13-15 are pending. Applicant’s amendment/response of 3/15/2021 is acknowledged.


EXAMINER'S AMENDMENT

2.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

3.  Authorization for this Examiner's Amendment was given in a telephone interview Joseph M. Bowler on April 26, 2021.

In the Claims:

4.  Claims 8 and 15 have been cancelled.

5. In claim 9, the phrase “of claim 8” has been changed to – of claim 1 --.

REASONS FOR ALLOWANCE

6. The following is an Examiner's Statement of Reasons for Allowance: 

Applicant’s amendment/response is deemed persuasive and has overcome the rejections under 35 USC 103(a) which were of the previous office action.

The closest prior art was considered to be Rinderknecht (US 5,641,870) which was discussed in the prior OA. As noted in the prior OA, Rinderknecht teaches a method for purifying an antibody by subjecting an antibody mixture to low pH HIC, optionally at low salt concentration. Rinderknecht for example teaches that the buffer for the HI is about 2.5-4.5 (column 5, lines 56-60). However, and as noted by applicant at p. 6, Rinderknecht using a low pH HIC, whereas the current claims require a “pH of about 5.0 to about 7.0”. Applicant appear to have recognized an unexpected advantage to using 

Finally, applicant has overcome the outstanding ODP rejection in light of applicant’s approved TD on 4/26/2021. 

Accordingly, claims 1-7 9-11, 13-14 are deemed allowable. 

7.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

April 26, 2021				/JAMES  ROGERS/


/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644